Filed pursuant to Rule 497(e)Registration No: 333-174323 BROOKFIELD HIGH YIELD FUND A series of Brookfield Investment Funds Supplement dated July 24, 2013, to the Prospectuses and Statement of Additional Information (“SAI”), dated April 30, 2013 Brookfield Investment Management Inc. (the “Adviser”), the investment adviser to the Brookfield High Yield Fund (the “Fund”), and the Board of Trustees (the “Board”) of Brookfield Investment Funds, have determined that given the Fund’s current size and its limited prospects for future growth, the Fund is not likely to reach sufficient size to become economically viable in the foreseeable future.The Adviser has therefore recommended, and the Board has concluded, that it is in the best interests of shareholders to liquidate the Fund.In connection with this, the Board has adopted a plan of liquidation.Please note that the Fund will be liquidating its assets on September 30, 2013.You are welcome, however, to redeem your shares before that date. The Fund has determined to waive any applicable redemption fee for shares redeemed on or after July 24, 2013. Effective August 1, 2013, in anticipation of the liquidation, the Fund is no longer accepting purchases into the Fund.In addition, the Adviser will begin an orderly transition of the portfolio to cash and cash equivalents and the Fund will no longer be pursuing its investment objective.Shareholders of the Fund may redeem their investments as described in the Fund’s Prospectus.Accounts not redeemed by September 30, 2013, will automatically be redeemed and net cash proceeds, less any required withholdings, will be sent to the address of record. If you hold your shares in an IRA account, you have 60 days from the date you receive your proceeds to reinvest or “rollover” your proceeds into another IRA and maintain their tax-deferred status.You must notify the Fund’s transfer agent at 1-855-244-4859 prior to September 27, 2013, of your intent to rollover your IRA account to avoid withholding deductions from your proceeds. If the Fund has not received your redemption request or other instruction by September 27, 2013, your shares will be redeemed on September 30, 2013, and you will receive your proceeds from the Fund, subject to any required withholding.These proceeds will generally be subject to federal and possibly state and local income taxes if the redeemed shares are held in a taxable account, and the proceeds exceed your adjusted basis in the shares redeemed. If the redeemed shares are held in a qualified retirement account such as an IRA, the redemption proceeds may not be subject to current income taxation. You should consult with your tax advisor on the consequences of this redemption to you.Checks will be issued to all shareholders of record as of the close of business on September 30, 2013. Please contact the Fund at 1-855-244-4859 if you have any questions. Please retain this Supplement with your Prospectus and SAI for reference.
